Case 1:19-cv-00194-AT Document 25 Filed 07/23/19 Page 1 of 3
            Case 1:19-cv-00194-AT Document 25 Filed 07/23/19 Page 2 of 3



         length bargaining between experienced counsel”; and (5) the possibility of fraud or
         collusion.

Wolinsky, 900 F. Supp. 2d at 335 (quoting Medley v. Am. Cancer Soc’y, No. 10 Civ. 3214, 2010
WL 3000028, at *1 (S.D.N.Y. July 23, 2010)). In addition, courts should not approve
agreements that contain “highly restrictive confidentiality provisions” and “overbroad” releases
of claims. Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015).

        Where the proposed settlement provides for payment of attorney’s fees, the Court must
separately assess the reasonableness of the fee award. Lliguichuzhca v. Cinema 60, LLC, 948 F.
Supp. 2d 362, 366 (S.D.N.Y. 2013). “In an individual FLSA action where the parties settled on
the fee through negotiation, there is ‘a greater range of reasonableness for approving attorney’s
fees.’” Wolinsky, 900 F. Supp. 2d at 336 (quoting Misiewicz v. D’Onofrio Gen. Contractors
Corp., No. 08 Civ. 4377, 2010 WL 2545439, at *5 (S.D.N.Y. May 17, 2010)). Still, “counsel
must submit evidence providing a factual basis for the award,” including “contemporaneous
billing records documenting, for each attorney, the date, the hours expended, and the nature of
the work done.” Id. (citation omitted).

   II.      Analysis

         The Settlement provides for Defendant to pay a total of $50,000, with Plaintiff’s counsel
to receive approximately one-third of the settlement: $16,500. Letter at 4, 5; Settlement
Agreement ¶ 2, ECF No. 24-1. The parties’ letter motion identifies Plaintiff’s total possible
recovery to be approximately $109,000, if she were to succeed on all of her claims at trial.
Letter at 2. The parties assert that “[c]onsidering the rough nature of Plaintiff’s initial demand
and the documents Defendant produced, Plaintiff considers this to be a fair settlement
considering her potential range of possible recovery and the great risk of recovering nothing in
the litigation.” Id. Additionally, the parties state that they engaged in arms-length bargaining,
using an experienced mediator, and there is no evidence of fraud or collusion. Id. at 3. The
Court concludes, therefore, that the Settlement satisfies each of the Wolinsky factors.

        Moreover, the release provision in the Settlement is not overly broad, as it releases
Defendants “from any and all claims, or causes of action that were asserted or could have been
asserted in the Action, which includes all claims under the FLSA and [New York Labor Law].”
Settlement Agreement ¶ 3. The Settlement also contains no confidentiality provision. See
generally id. The Court is, therefore, satisfied that the Settlement is fair and reasonable.

        Turning to attorney’s fees, Plaintiff’s counsel seeks to recover $16,500 in fees and costs,
reflecting one-third of the total value of the Settlement. Letter at 4–5. The Second Circuit favors
the percentage-of-the-fund method of calculating attorney’s fees because it “directly aligns the
interests of [Plaintiff] and [her] counsel.” Wal-Mart Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d
96, 121 (2d Cir. 2005). As a check on the reasonableness of attorney’s fees, however, courts still
calculate the total cost of attorney’s hours billed, previously known as the lodestar method. In re
AOL Time Warner S’holder Derivative Litig., No. 02 Civ. 6302, 2010 WL 363113, at *5
(S.D.N.Y. Feb. 1, 2010).


                                                 2
          Case 1:19-cv-00194-AT Document 25 Filed 07/23/19 Page 3 of 3



         Plaintiff’s counsel’s lodestar calculation is $32,617.50 in attorney’s fees for work done
by Trivella & Forte, LLP. Billing Records, ECF No. 24. Counsel on this matter billed 72.55
hours at a rate of $450 per hour. This rate is reasonable, as “[c]ourts in this District have
determined in recent cases that a fee ranging from $250 to $450 is appropriate for experienced
litigators in wage-and-hour cases.” Sakiko Fujiwara v. Sushi Yasuda Ltd., 58 F. Supp. 3d 424,
437 (S.D.N.Y. 2014) (internal quotation marks and citation omitted); see also Easterly v. Tri-
Star Transp. Corp., No. 11 Civ. 6365, 2015 WL 337565, at *10 (S.D.N.Y. Jan. 23, 2015)
(“Courts in this District have determined that between $250 and $450 is an appropriate fee for
experienced . . . employment litigators.”). Additional hours are billed by various support staff,
who billed 1.3 hours at a rate of $150 per hour. See Billing Records. These rates are also
reasonable. See, e.g., Long v. HSBC USA Inc., No. 14 Civ. 6233, 2016 WL 4764939, at *11
(S.D.N.Y. Sept. 13, 2016) (“[I]n recent FLSA actions, hourly rates between $100 and $150 for
paralegal work have been found to be reasonable.”); Asare v. Change Grp. of N.Y., Inc., No. 12
Civ. 3371, 2013 WL 6144764, at *19 (S.D.N.Y. Nov. 18, 2013) (approving hourly rate of $150
for paralegals and support staff). Given these facts, and that “courts regularly approve attorney’s
fees of one-third of the settlement amount in FLSA cases,” Meza v. 317 Amsterdam Corp., No.
14 Civ. 9007, 2015 WL 9161791, at *2 (S.D.N.Y. Dec. 14, 2015), the Court finds that the fee
award is reasonable.

                                         CONCLUSION

       For the reasons stated above, the parties’ motion for settlement approval is GRANTED.
The Clerk of Court is directed to close the case.

       SO ORDERED.

Dated: July 23, 2019
       New York, New York




                                                 3
